UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8020


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KELVIN CHARLES, a/k/a Rock,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:04-cr-00142-HEH-1)


Submitted:   February 26, 2013                Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Charles, Appellant Pro Se.   Michael Ronald Gill, Gurney
Wingate Grant, II, Norval George Metcalf, Elizabeth Wu,
Assistant United States Attorneys, Olivia L. Norman, Michael C.
Wallace, Sr., OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kelvin   Charles      appeals   the       district   court’s   order

denying   his   motion   under    18   U.S.C.    §    3582(c)(2)   (2006)   for

reduction of sentence.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.        United States v. Charles, No. 3:04-cr-

00142-HEH-1 (E.D. Va. Oct. 12, 2012).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                       2